DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
	Claims 1-25 are pending and are subject to this Office Action. This is the first Office Action on the merits of the claims.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, lines 5-7: the list of components of the reactor should be written as a list and include an “and”. For example:
“a feed of a solution of the compound and at least one solvent, 
a pressurizing device pressuring said solution from 3 to 300 bars, and
a heating device of said solution;” 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for reciting “a solvent separating device” because it is not clear if the solvent separating device is part of the spray drying chamber, equivalent to one or more devices that recover said nanoparticles, and/or equivalent to a vacuum pump recited in claim 1. While the specification discloses a solvent separating device, the specification including the drawings fails to disclose or illustrate a solvent separating device that is distinct from a cyclone or vacuum pump that separates and removes the solvent from the nanoparticles. As seen in figure 1, only axial flow cyclones and vacuum pump are illustrated after the spray drying chamber, and the spray drying chamber does not illustrate a separate device for separating solvent. Therefore, it is not clear whether the Applicant intended for a separate and distinct solvent separating device of is the solvent separating device is merely equivalent to the one or more devices to recover said nanoparticles, such as a cyclone. For purposes of examination, the solvent separating device and the device used to separate nanoparticles is considered the same device so long as the device is capable of separating solvent from nanoparticles. It is noted that if the solvent separating device is a separate and distinct device than the cyclone or electrostatic separator, than the drawings will most likely be objected to as not showing every feature of the invention specified in the claims. 


Claim 4 is indefinite because it is not clear how the device is continuous or semi-continuous. It would appear that “continuous or semi-continuous” is describing the process and the production of nanoparticles being continuous or semi-continuous, rather than the device, based on the specification. Claim 4 will be interpreted as the device is operated continuously or semi-continuously. 

Claim 23 recites the limitation "the initial solution" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, “initial solution” is considered the solution prior to spray drying. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-10 and 12-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gardner et al. (US 2011/0260348 A1), in view of Brzeczko et al. (US 2008/0181962 A1).
	The Examiner notes that the claims are directed to an apparatus and not a process. Apparatus claims cover what a device is, not what a device does, and a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 II. For purposes of a prior art rejection, the prior art only has to provide a structure that is capable of performing in the manner claimed and not necessarily have ever been intended to be used in this manner. In the instant case, only the structural limitations are given weight. For claim 1, the structural limitations are considered to comprise (I) a reactor comprising a pressurizing device and a heating device, (II) a spray drying chamber comprising a dispersion device, (III) a solvent separation device, (IV) one or more electrostatic separators, cyclone or cyclone comprising an electrostatic device, and (V) a pump capable of forming a vacuum. 
In regards to claim 1, Gardner discloses an apparatus for producing nanofibrils comprising:
a source of aqueous suspension 28 ([0032]; Fig. 1);
a spray drying chamber for atomizing comprising a spray nozzle 26 that is illustrated as being capable of dispersing the solution in an angle greater than 30 degrees ([0032]; Fig. 1 and Fig. 2);
a separation chamber or cyclone 36, which is considered to separate solvent and nanofibrils ([0032]; [0033; Fig. 1); and
a pump 50 that pulls the drying gas, which comprises evaporated water, through the spray dryer ([0036]; [0032]; Fig. 1). 
Gardner does not appear to explicitly disclose that the source of aqueous suspension 28 is a reactor for heating and pressuring comprising a pressurizing device and a heating device. 
However, Brzeczko, directed to a system for spray drying, discloses that feedstocks to be spray dried may be maintained at elevated temperature and pressure in a feedstock supply tank 12 ([0034]; [0035]). Brzeczko illustrates a means for maintaining an elevated temperature and pressure and therefore is considered to reasonably suggest pressurizing device and a heating device ([0032]; Fig. 1). The Examiner notes that “a feed of a solution of the compound and at least one solvent” as claimed is considered merely material worked upon by an apparatus which does not limit the apparatus claim, see MPEP 2115. The supply tank is considered to be a vessel that is capable of containing a feed of a solution and at least one solvent. 
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the invention to modify the apparatus of Gardner by using a feedstock supply tank comprising a pressurizing and heating means to supply the source of aqueous suspension because both Gardner and Brzeczko are directed to spray drying aqueous solutions, Brzeczko teaches that preparing a high energy feedstock, one that is maintained at elevated temperature and pressure, prior to spray drying allows for a number of advantages including enhanced production rate and improved control of particle size ([0031]), and thus, using a supply tank as taught by Brzeczko would improve the apparatus of Gardner in a similar manner. 

In regards to claims 2 and 15-17, the claim limitations are directed to functional limitations and is a recitation with respect to how the apparatus is intended to be employed. However, these limitations do not differentiate the apparatus claim from the prior art and are not given patentable weight. It is noted that Gardner does disclose that the apparatus is capable of producing nanofibril particles having at least one dimension of about 100 nanometers or less ([0022])

In regards to claims 3, 5-9, 13 and 14, the claim limitations are directed to material worked upon by the apparatus and therefore the limitation does not further limit the claimed apparatus. The inclusion of the material worked upon and properties of the material worked upon by a structure being claimed does not impart patentability to the claims. 

In regards to claim 4, the claim limitation is directed to a manner of operating the device and does not differentiate the claimed apparatus from the prior art. Operating the device continuously or semi-continuously does not impart structural limitations that differentiate the claimed apparatus from the prior art apparatus and therefore cannot be the basis for patentability. 

In regards to claim 10, Gardner discloses that the nozzle may be a two-fluid nozzle, which one of ordinary skill would interpret as a pneumatic atomizer ([0032]).

In regards to claim 12, Gardner discloses a structurally equivalent nozzle, a two-fluid nozzle, which is considered to be capable of dispersing at an angle of 60 to 80 degrees ([0032]). The claimed angle of dispersion is directed to a manner of operating the nozzle and is not considered a structural limitation that differentiates the claimed device from the prior art. 

In regards to claim 18, as discussed above, Gardner discloses a spray drying chamber that is considered to be capable of flash evaporation and therefore is structurally equivalent to a flash evaporation chamber. 

In regards to claim 20, as discussed above, Gardner discloses a pump capable of forming a vacuum and that is fluidly connected to the spray drying chamber ([0036]; Fig. 1). The pump is considered structurally equivalent to the claimed pump and is considered to be capable of functioning equivalently in affecting the pressure within the system. 
 
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gardner et al. (US 2011/0260348 A1) and Brzeczko et al. (US 2008/0181962 A1) as applied to claim 1 above, and further in view of Bhandari (Spray Drying and Powder Properties, Food Drying Science and Technology – Microbiology, Chemistry, Applications, 2008, pages 215-248). 
In regards to claim 11, Gardner discloses that the dispersion device may be a pressure nozzle.
However, Gardner does not appear to explicitly disclose that the pressure nozzle is a hollow cone nozzle.
However, Bhandari, directed to spray drying, teaches that pressure nozzles are common atomizing nozzles for spray drying and that there are normally two types of pressure nozzles: one producing a solid cone and the other producing a hollow cone (p. 224). Hollow cone nozzles result in enhanced drying rate by improving the dispersion of droplets in the air (p. 224-225).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the invention to modify the apparatus of Gardner by substituting the pressure nozzle for a hollow cone nozzle as taught by Bhandari because both are directed to spray drying apparatuses, Bhandari teaches that hollow cone nozzles have enhanced drying rates and that the most common pressure nozzles are those that produce hollow cone or solid cone dispersion, and thus this merely involves applying a known type of pressure nozzle to a known device for the advantage of enhanced drying rate and/or merely selecting from two types of known pressure nozzles to arrive at the claimed invention, which would be obvious in view of the finite limited choices. 

Claims 20-22 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gardner et al. (US 2011/0260348 A1), in view of Brzeczko et al. (US 2008/0181962 A1) and Chen (U.S. Patent No. 7,159,407).
	In regards to claim 20, Gardner discloses an apparatus for producing nanofibrils comprising:
a source of aqueous suspension 28 ([0032]; Fig. 1);
a spray drying chamber for atomizing comprising a spray nozzle 26 ([0032]; Fig. 1 and Fig. 2);
a s cyclone 36 ([0032]; [0033]; Fig. 1); and
a pump 50 ([0036]; [0032]; Fig. 1). 
Gardner does not appear to explicitly disclose that the source of aqueous suspension 28 is a vessel capable of storing a solution under high pressure. 
However, Brzeczko, directed to a system for spray drying, discloses that feedstocks to be spray dried may be maintained at elevated temperature and pressure in a feedstock supply tank 12 ([0034]; [0035]). Brzeczko illustrates a means for maintaining an elevated temperature and pressure and therefore is considered to reasonably suggest a vessel capable of storing solution under high pressure ([0032]; Fig. 1). 
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the invention to modify the apparatus of Gardner by using a feedstock supply tank comprising as taught by Brzeczko because both Gardner and Brzeczko are directed to spray drying aqueous solutions, Brzeczko teaches that preparing a high energy feedstock, one that is maintained at elevated temperature and pressure, prior to spray drying allows for a number of advantages including enhanced production rate and improved control of particle size and teaches a vessel capable of storing a solution under high pressure ([0031]), and thus, using a supply tank as taught by Brzeczko would improve the apparatus of Gardner in a similar manner. 
Gardner does not appear to explicitly disclose that the nozzle is heated. 
However, Chen, directed to an atomizing device, teaches that nozzles used for atomizing may include electric heaters to maintain temperatures of the solution being atomized (col. 3, line 66 to col. 4, line 6). While Chen is directed to atomizing liquid refrigerant, the principle for using a heated nozzle would be applicable to other atomizing devices for maintaining solutions at desired temperatures. 
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the invention to modify the nozzle of Gardner by using a heated nozzle as taught by Chen, because both are directed to atomizing solutions, Chen teaches that nozzles are known to be heated when maintaining the solution at an elevated temperature is desired, and this merely involves substituting one known nozzle for another to yield predictable results. 

In regards to claims 21-22, the limitations are directed to a manner of operating the device and do not differentiate the claimed apparatus from the prior art. Operating the device by compressed nitrogen does not impart structural limitations that differentiate the claimed apparatus from the prior art apparatus and therefore cannot be the basis for patentability. 

In regards to claim 25, Gardner discloses a cyclone 36 ([0033]).
Gardner does not appear to explicitly disclose two cyclones in parallel.
However, mere duplication of parts has no patentable significance unless a new and unexpected results is produced. It would have been obvious for one having ordinary skill in the art to merely duplicate the cyclone because it is merely a duplication of parts such that when one cyclone is serviced, the other may be operated. Having a duplicate of a part of the claimed apparatus is not significant and does not produce an unexpected result as having backup parts of an apparatus is well practiced in the art. 

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gardner et al. (US 2011/0260348 A1), Brzeczko et al. (US 2008/0181962 A1) and Chen (U.S. Patent No. 7,159,407) as applied to claim 20 above, and further in view of Desai et al. (US 2010/0310659 A1).
In regards to claim 23, Gardner does not appear to explicitly disclose a filter.
However, Desai, directed to production of a composition which may include nanoparticles via spray drying ([0138]), teaches that solutions are filtered prior to spray drying to ensure removal of any unsolubilized solids ([0202]). 
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the invention to modify the apparatus of Gardner by adding a filter prior to the spray drying chamber as taught by Desai, because both are directed to forming nanoparticle compositions by spray drying solutions, Desai teaches that filters may be used prior to spray drying to remove unsolubilized solids, and this merely involves applying a known filter upstream of the spray drying chamber to improve a similar apparatus in a similar manner. 

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gardner et al. (US 2011/0260348 A1), Brzeczko et al. (US 2008/0181962 A1) and Chen (U.S. Patent No. 7,159,407) as applied to claim 20 above, and further in view of Bhandari (Spray Drying and Powder Properties, Food Drying Science and Technology – Microbiology, Chemistry, Applications, 2008, pages 215-248). 
In regards to claim 24, as discussed above, it would have been obvious to use a heated nozzle in the apparatus of Gardner in view of Chen. Chen further discloses that the nozzle may be heated by an electric heater (col. 3, lines 66-67). Gardner discloses that the dispersion device may be a pressure nozzle.
Gardner, in view of Chen, does not appear to explicitly disclose that the pressure nozzle is a hollow cone nozzle.
However, Bhandari, directed to spray drying, teaches that pressure nozzles are common atomizing nozzles for spray drying and that there are normally two types of pressure nozzles: one producing a solid cone and the other producing a hollow cone (p. 224). Hollow cone nozzles result in enhanced drying rate by improving the dispersion of droplets in the air (p. 224-225).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the invention to modify the apparatus of Gardner by substituting the pressure nozzle for a hollow cone nozzle as taught by Bhandari because both are directed to spray drying apparatuses, Bhandari teaches that hollow cone nozzles have enhanced drying rates and that the most common pressure nozzles are those that produce hollow cone or solid cone dispersion, and thus this merely involves applying a known type of pressure nozzle to a known device for the advantage of enhanced drying rate and/or merely selecting from two types of known pressure nozzles to arrive at the claimed invention, which would be obvious in view of the finite limited choices. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/            Primary Examiner, Art Unit 1772